Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12, and 13 have been newly amended.
Claims 4 and 16 were previously cancelled.
Claims 1-3, 5-15, and 17-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-3, and 5-11), and machine (claims 12, 13-15, and 17-20), which recite steps of accessing clinical trial data, analyzing the clinical trial data to categorize the data, determining a clinical attribute associated with an entity type, determining the section of the clinical trial description where the entity type was identified, determining document structural relationships comprising a hierarchically superior criterion and one or more children, propagating characteristics associated with the hierarchy superior criterion to each of the one or more child criterion, determining screening criteria, and screening data using the criteria.  

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor coupled with a memory to perform a set of instructions amounts to 
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing a datastore amounts to mere data gathering, recitation of identifying an entity type as being a cohort, arm, or phase reference amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the second datastore comprising a medical record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 5-6, 14-15, and 17--18, reciting particular aspects of how data gathering, data analysis, content 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7 and 19, reciting particular aspects of data normalization, which amounts to invoking computers as a tool to perform the abstract idea).  Dependent claim 8-11 and 20 recite subject matter which further describes the additional elements recited in claims 7 and 19.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as normalizing the cohort, arm, or phase entity names within the clinical trial description, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US 2020/0126663 A1).



Regarding claims 1, 12, and 13, Lucas teaches
A processor and computer readable storage medium
Lucas teaches the system uses a processor ([0262]) and computer storage component ([0113])
accessing a first datastore, the first datastore comprising a clinical trial description, the clinical trial description including a reference to a cohort, arm, or phase of a clinical study; 
Lucas teaches accessing a database to retrieve documents ([0088]) which can contain a clinical trial description that includes fields which can contain treatments associated with the trial (equivalent to a clinical trial arm) and criteria for patients who may participate in the trial (equivalent to a cohort; [0089])
analyzing the clinical trial description to identify an entity type, the entity type being the cohort, arm or phase reference; 
Lucas teaches analyzing a field of an extracted region from a document (which may be a clinical trial description; see [0089]) to identify a type of value, such as a treatment, which is equivalent to the arm of a clinical trial ([0062])
determining a clinical attribute associated with the entity type within the clinical trial description; 
Lucas teaches identifying known and unknown treatments related to an arm of a clinical trial ([0062])
determining a section of the clinical trial description in which the entity type was identified
Lucas teaches determining the location of an identified feature in a document ([0061]).  The invention of Lucas can identify the section of a clinical trial description ([0089]) in which the identified treatment (equivalent to the arm of a clinical trial; [0062]) was found.
determining document structural relationships when the section comprises a first screening criterion, 
Lucas teaches when a document includes inclusion/exclusion criteria (equivalent to screening criteria), the system may further analyze the document ([0266]) to determine structural relationships within the document ([0075])
the document structural relationships comprising a hierarchically superior criterion and one or more child criterion
Lucas teaches linking entities (which are medical concepts used as criteria when searching for documents) to documents which exhibit the entities ([0097]), where the root entities (such as “cancer”; [0197]) can have one or more child criterion (such as “breast cancer” or “DCIS”; [0197]).
Propagating characteristics associated with the hierarchically superior criterion to each of the one or more child criterion, the characteristics comprising an indication of a cohort.
Lucas teaches the root entity (e.g. “cancer”; equivalent to the superior criterion) has child entities (such as “breast cancer”), which incorporate the characteristics of their respective superior criterion (in this case, “breast cancer”, a tier 2 entity, incorporates “cancer” from the root entity), equivalent to propagating the superior criterion characteristics to the each of the one or more child criterion ([0197]; also see [0197] for “DCIS” which is a tier 3 entity and is a child criterion of the tier 2 entity “breast cancer”, which in turn is a child criterion of the root entity “cancer”.  DCIS incorporates the “breast” location characteristic of the “breast cancer” entity, and also incorporates the “cancer” characteristic of the root entity). In addition, Para. 44 teaches “an exemplary cohort, such as a group of patients with similarities”. Para. 258 teaches “transmission may be received and processed at an endpoint of a cohort repository and engine for processing patients and generating the cohort report”. 
determining a second screening criterion associated with the clinical attribute, the second screening criteria being different from the first screening criterion; 
Lucas teaches selecting a diagnosis of Stage II breast cancer, and proper renal function as a screening criterion for a clinical trial treatment that is known to be nephrotoxic (the invention of Lucan can determine multiple unique screening criteria associated with the clinical attribute; [0245]).
accessing a second datastore, the second datastore comprising a medical record of a patient; 
Lucas teaches accessing a Clinical Data Vault (equivalent to a second datastore) which contains patient records (Fig. 11).
screening the medical record against the second screening criterion
Lucas teaches processing medical records using exclusion and inclusion criteria to determine eligibility for clinical trials (including the second screening criteria as taught above; see [0245] and [0266]).
Regarding claims 2 and 14, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
wherein analyzing the clinical trial description comprises: extracting a cohort, arm or phase by Natural Language Processing
Lucas teaches using natural language processing ([0056]) to extract therapy groups (the therapy groups are equivalent to a cohort; [0058])
Regarding claims 3 and 15, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
analyzing the clinical trial description comprises: mapping the entity type to a definition of the detected entity type and the section of the clinical trial description wherein the entity was detected.
Lucas teaches linking (equivalent to mapping; [0055]) key health information “breast cancer” (equivalent to a cohort; [0054]) to the corresponding document identifier (equivalent to an entity type) “diagnosis” and also identifying the locations in the page where the information was found ([0061])
Regarding claims 5 and 17, Lucas teaches the limitations of claims 1 and 13.  Lucas further  teaches
analyzing the clinical trial description comprises: inspecting metadata of the clinical trial description for indications of the entity type
Lucas teaches identifying clinical concepts with metadata extracted from clinical documents ([0114])
Regarding claims 6 and 18, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
analyzing the clinical trial description comprises: determining disease characteristics associated with the entity type
Lucas teaches determining if a patient has Stage II breast cancer for a study of chemotherapy of breast cancer subjects ([0245])
Regarding claims 7 and 19, Lucas teaches the limitations of claims 1 and 13.  Lucas further teaches
further comprising: normalizing the cohort, arm, or phase entity names within the clinical trial description
Lucas teaches normalizing data fields found in analyzed documents ([0257]) which may be clinical trial descriptions ([0089])
Regarding claims 8 and 20, Lucas teaches the limitations of claims 7 and 19.  Lucas further teaches
normalizing comprises: extracting a cohort, arm or phase with natural language processing (NLP) techniques such that the extracted data is free of modification or merging with other explicit names
Lucas teaches extracting “Tylenol 50 mg” (equivalent to an arm) during normalization without ambiguation of the text to avoid loss of information ([0180])
Regarding claim 9, Lucas teaches the limitations of claim 7.  Lucas further teaches
normalizing comprises: referencing patient characteristic requirements for a criterion to apply
Lucas teaches selecting a patient based on location of cancer in the body and cancer type ([0196])
Regarding claim 10
normalizing comprises: employing anaphora to identify a cohort, arm or phase name based on prior trial information
Lucas teaches normalization endpoints that match selection criteria by referencing breast cancer (equivalent to a cohort; [0211])
Regarding claim 11, Lucas teaches the limitations of claim 7.  Lucas further teaches
normalizing comprises: clustering to reduce redundancy across cohort, arm & phase names by selecting a single descriptor to identify a plurality of groups with overlapping content.
Lucas teaches using Concept Unique Identifiers to provide a generalization which joins similar concepts ([0180])

Response to Arguments and Amendments
Applicant arguments with respect to the art rejection are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.
The Applicant argues the 101 rejection. The Applicant states that claims do not recite an abstract idea and even if the Examiner considers the claims to recite matter that falls within the enumerated groupings of an abstract idea, the claims are directed to an 
Applicant other 101 arguments simply rehash issues already addressed in the Non-Final rejection mailed on 06/23/2021.  
Applicant’s arguments have been fully considered but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686